Order entered December 21, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01002-CV

              VALPAK DIRECT MARKETING SYSTEMS, INC., Appellant

                                            V.

                          COLONIAL SAVINGS, F.A., Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-03570-2018

                                         ORDER
       Before the Court is appellee’s December 19, 2018 unopposed third motion for an

extension of time to file a brief. We GRANT the motion and extend the time to January 9,

2019. We caution appellee that further extension requests in this accelerated appeal will be

disfavored.


                                                   /s/   ADA BROWN
                                                         JUSTICE